NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-3796
                                      ___________

                              PATRICK E. WAREFIELD,
                                            Appellant

                                            v.

                              NANCY WAREFIELD
                      ____________________________________

                    On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-12-cv-03946)
                    District Judge: Honorable Ronald L. Buckwalter
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   June 20, 2014
            Before: CHAGARES, GARTH and SLOVITER, Circuit Judges

                              (Opinion filed: July 7, 2014 )
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

       Appellant Patrick Warefield appeals from an order of the District Court which

effectively denied his motion to reopen the time to file an appeal. We will affirm.
       Warefield filed a complaint seeking to have the District Court enforce an oral

agreement he entered with his mother regarding the purchase of her home. The District

Court dismissed the complaint pursuant to 28 U.S.C. § 1915(e) for lack of diversity

jurisdiction because the parties were both from Pennsylvania. Warefield filed an

untimely notice of appeal, but he also indicated that the District Court’s order was not

mailed to him until almost a month after it was issued. We remanded the matter for the

District Court to consider what we construed as Warefield’s motion to reopen the time to

file an appeal under Federal Rule of Appellate Procedure 4(a)(6). In June 2013, the

District Court ordered Warefield to file a brief in support of his Rule 4(a)(6) motion

within thirty days and noted that the court would not reopen the time to file an appeal if

he failed to do so. Warefield did not file a brief, and the District Court closed the matter

on August 26, 2013. This appeal followed.

       We exercise jurisdiction under 28 U.S.C. § 1291. See U.S. v. Rinaldi, 447 F.3d
192, 195 (3d Cir. 2006). By closing the matter after Warefield failed to file a brief in

support of his motion, the District Court effectively denied the motion. We perceive no

error in that decision, and Warefield presents no persuasive argument to the contrary.

       Accordingly, we will affirm the judgment of the District Court.1


1
 After the District Court closed Warefield’s case, we dismissed his first appeal for lack
of appellate jurisdiction. We note that, even if the time to file an appeal were reopened
and we had jurisdiction over that appeal, there appears to be no error in the District
Court’s decision that it lacked jurisdiction over the case. The complaint established no
basis for federal question or diversity jurisdiction. See 28 U.S.C. §§ 1331, 1332(a)(1).
                                               2